  8:19-cv-00172-RGK-PRSE Doc # 12 Filed: 06/25/20 Page 1 of 5 - Page ID # 64




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DEVIN E. ANDERSON,

                   Petitioner,                             8:19CV172

      vs.
                                               MEMORANDUM AND ORDER
STATE  OF  NEBRASKA,  and
NEBRASKA  MENTAL  HEALTH
BOARD,

                   Respondents.


       This matter is before the court on preliminary review of Petitioner Devin E.
Anderson’s Amended Petition for Writ of Habeas Corpus (filing 9) brought
pursuant to 28 U.S.C. § 2254. The purpose of this review is to determine whether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Condensed and summarized for clarity, Petitioner asserts the following
claim:

      Petitioner’s due process rights were violated when he was committed
      as a mentally ill and dangerous person because (1) the proper
      procedures were not followed for his mental health board hearing, (2)
      the commitment was based on Dr. Paine’s falsified testimony, and (3)
      there was inadequate evidence to support a finding of dangerousness.

       The court determines that this claim, when liberally construed, is potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of this claim or any defenses to
it or whether there are procedural bars that will prevent Petitioner from obtaining
the relief sought.
  8:19-cv-00172-RGK-PRSE Doc # 12 Filed: 06/25/20 Page 2 of 5 - Page ID # 65




      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the amended habeas corpus petition (filing 9),
the court preliminarily determines that Petitioner’s claims, as they are set forth in
this Memorandum and Order, are potentially cognizable in federal court.

       2.    By August 10, 2020, Respondents must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: August 10, 2020: deadline for Respondents to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondents elect to file a motion for summary judgment, the
following procedures must be followed by Respondents and Petitioner:

             A.    The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

             C.    Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondents’ brief must be
                   served on Petitioner except that Respondents are only required
                   to provide Petitioner with a copy of the specific pages of the
                   record that are cited in Respondents’ motion and brief. In the
                   event that the designation of state court records is deemed
                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the
                                         2
  8:19-cv-00172-RGK-PRSE Doc # 12 Filed: 06/25/20 Page 3 of 5 - Page ID # 66




                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the event that
                  Respondents elect not to file a reply brief, they should inform
                  the court by filing a notice stating that they will not file a reply
                  brief and that the motion is therefore fully submitted for
                  decision.

            F.    If the motion for summary judgment is denied, Respondents
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondents are
                  warned that failure to file an answer, a designation and a
                  brief in a timely fashion may result in the imposition of
                  sanctions, including Petitioner’s release.

       4.   If Respondents elect to file an answer, the following procedures must
be followed by Respondents and Petitioner:

            A.    By August 10, 2020, Respondents must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                                         3
8:19-cv-00172-RGK-PRSE Doc # 12 Filed: 06/25/20 Page 4 of 5 - Page ID # 67




               United States District Courts. Those records must be contained
               in a separate filing entitled: “Designation of State Court
               Records in Support of Answer.”

         B.    No later than 30 days after the relevant state court records are
               filed, Respondents must file an answer. The answer must be
               accompanied by a separate brief, submitted at the time the
               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, but not limited to, the
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exhaust
               state remedies, a procedural bar, non-retroactivity, a statute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondents’ brief
               must be served on Petitioner at the time they are filed with the
               court except that Respondents are only required to provide
               Petitioner with a copy of the specific pages of the designated
               record that are cited in Respondents’ answer and brief. In the
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Such motion must set
               forth the documents requested and the reasons the documents
               are relevant to the cognizable claims.

         D.    No later than 30 days after Respondents’ brief is filed,
               Petitioner must file and serve a brief in response. Petitioner


                                     4
  8:19-cv-00172-RGK-PRSE Doc # 12 Filed: 06/25/20 Page 5 of 5 - Page ID # 68




                  must not submit any other documents unless directed to do so
                  by the court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the event that
                  Respondents elect not to file a reply brief, they should inform
                  the court by filing a notice stating that they will not file a reply
                  brief and that the merits of the petition are therefore fully
                  submitted for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  September 9, 2020: check for Respondents’ answer and
                  separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 25th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           5
